Citation Nr: 0029652	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-11 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
due to exposure to mustard gas or chemical agents.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
mustard gas or chemical agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1998, 
from the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  No competent medical evidence or opinion has been 
presented which indicates that the veteran currently has 
asthma.

2.  No competent medical evidence or opinion has been 
presented which indicates that the veteran was diagnosed with 
or treated for asthma during or subsequent to active service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active military 
service and is not due to exposure to mustard gas or chemical 
agents.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.316 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty...."  38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  It 
necessarily follows, however, that a disability must be 
manifested for service connection to be granted.  Congress 
specifically limits entitlement to service connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

A review of the veteran's service medical records is negative 
for complaints of, treatment for or diagnosis of asthma.  
Although his service medical records appear to be incomplete, 
they do include the report of his separation examination.  
This document is negative for any indication of a chronic 
lung ailment during active service.

The report of a VA examination, conducted in August 1993, 
shows the veteran reporting a morning cough lasting from five 
to ten minutes which is often productive of white to clear 
phlegm.  He gave a history of asthma from 1945 to 1955 and 
stated that he would have to go to the doctor and have a shot 
of penicillin, but never had to go to the emergency room for 
asthmatic breathing and never used any inhalation therapy, 
and did not describe any medicine ordinarily given for 
asthma.  Examination showed that breathing seemed normal, 
percussion was resonant, breath sounds were well heard.  
There were no rales, wheezes or rhonci present.  There was no 
cyanosis or clubbing of the fingers.  The diagnosis noted 
that asthma was not found on examination.

At his personal hearing, conducted in October 1999, the 
veteran testified that he underwent several training 
exercises during his active service which involved exposure 
to mustard gas and tear gas.  He stated that a physician told 
him, during training in England, that if the Germans didn't 
get him, he'd eventually develop some sort of lung problem.  
He reported that shortly after his separation from service he 
began to have lung problems.  He reported that he went to a 
doctor named Reed Andrews in King City, California.  He 
reported that this physician told him he had asthma.  He 
stated that he was 23 at the time and that the doctor was in 
his 40's.  He reported that he did not believe that records 
of treatment were still available.  He denied further 
treatment for a lung disorder prior to his treatment by VA 
beginning in the 1990's.

The Board concludes that the objective medical evidence of 
record fails to show that the veteran currently has asthma.  
No records or current treatment for asthma have been 
presented.  The most recent VA examination is negative for a 
diagnosis of asthma and casts doubt on the veteran's history 
of a diagnosis of asthma rendered in the late 1940's or 
1950's.  The Board finds that the preponderance of the 
evidence is against his claim for service connection for 
asthma, as there is no objective evidence that he currently 
has asthma.


ORDER

Entitlement to service connection for asthma is denied.


REMAND

The veteran asserts that he was exposed to mustard gas during 
active service and that as a result he has developed 
respiratory disorders.  Upon preliminary review of the 
record, the Board notes that the veteran was diagnosed with 
COPD on VA examination in August 1993.

Pursuant to 38 U.S.C.A. § 3.316 (1999), service connection 
may be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service, and the listed conditions are chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung (except 
mesothelioma) cancer and squamous cell carcinoma of the skin.  
When there was full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active service, the listed 
conditions are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease.  When there was full-body exposure to 
nitrogen mustard during active service, the listed condition 
is acute nonlymphocytic leukemia.  Service connection will 
not be established under this regulation where there is 
affirmative evidence that establishes a nonservice related 
supervening condition or event as the cause of the claimed 
condition.

The Board realizes that the nature of chemical warfare 
testing was secret, so that development of evidence regarding 
exposure during testing is often difficult.  Moreover, it is 
the government who would have custody of any records related 
to secret chemical weapons testing. VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).

In this regard, we note that M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18 provides information about development 
of claims involving allegations of exposure to mustard gas 
during active service.  It indicates that VA has lists of 
service department personnel who were subjected to chemical 
weapons testing; it also provides a contact point at the VA 
Central Office Rating Procedures Staff where the RO can check 
to see if the veteran's name is on any of the lists.  There 
is no documentation in the claims file that the RO used this 
resource to see if the veteran's name appeared on these 
lists.  This must be done, and any results positive, or 
negative, must be documented.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
attempting to obtain the pertinent evidence that is missing.  
To ensure that VA has met any duty to assist that it may have 
to the claimant in developing the facts pertinent to his 
claim, the case is hereby REMANDED to the RO for the 
following development:

1.  The RO should contact the VA Central 
Office Rating Procedures Staff point of 
contact as noted in M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18 (d) and 
request a search of the list of 
participants in chemical weapons testing 
and training for the veteran's name.  
This request may be made by telephone as 
noted in § 5.18 d.  The RO must ensure 
that the request and the response are 
properly documented in the veteran's 
claims file.

2.  Subsequently, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
COPD, to include exposure to mustard gas.  
In so doing, the RO should document its 
consideration of 38 C.F.R. § 3.316 (1999) 
and M-21-1, Part III, Change 55, para. 
5.18 (April 30, 1996).

3.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 2 -


